Citation Nr: 0306149	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for arthritis.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for a low back disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active military service from May 1957 to 
April 1959.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
warrant reopening claims seeking service connection for 
arthritis, a low back disorder, and bilateral hearing loss.  
In February 1997, the veteran submitted a VA Form 9, which 
was accepted as his notice of disagreement with that rating 
decision. The veteran was provided with a statement of the 
case in September 1997.  In December 1997, the veteran 
submitted another VA Form 9, which was accepted as his 
substantive appeal.

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
The case has been returned to the Board for appellate review.  


REMAND

With respect to the veteran's claims for whether new and 
material evidence has been submitted to warrant reopening 
claims seeking entitlement to service connection for 
arthritis, a low back disorder, and bilateral hearing loss, 
per the Board's remand order in its December 1998 decision, 
the RO was instructed to contact the veteran to determine 
whether he still desired a hearing before a traveling Member 
of the Board.  A review of the veteran's claims file does not 
reflect that the veteran was contacted regarding a Travel 
Board hearing.  The U.S. Court of Appeals for Veterans Claims 
has emphasized that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand order of 
the Board is not complied with, the Board itself errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this instance, given the RO's failure to 
contact the veteran to determine whether he still desired a 
Travel Board hearing before a Veterans Law Judge, an 
additional remand is required so that this may be 
accomplished.

In addition, the veteran's representative has in his March 
2003 Appellant's Brief, accurately stated that the RO failed 
to consider the significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).  Among other 
things, this new statute substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for evidentiary 
reasons set out below, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002)).  In addition, because the 
VARO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to render a decision as to these 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine whether he still desires a 
hearing before a traveling Member of the 
Board.  If appropriate, the RO should 
schedule such a hearing for the veteran.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

Thereafter, the veteran and his representative should be 
furnished a supplemental statement of the case (SSOC) on the 
issue of whether the veteran submitted new and material 
evidence to reopen claims of service connection for 
arthritis, low back disorder, and bilateral hearing loss.  
The SSOC should fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must contain a citation to 38 
C.F.R. § 3.156 and a discussion of whether new and material 
evidence has been submitted to reopen the claims based upon 
the criteria enunciated therein.  The reason(s) for the 
determination made in this case should also be provided.  
Thereafter, the veteran and his representative should be 
given an opportunity to respond before the case is returned 
to the Board for further review.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



